Title: To James Madison from Jean Laffite, 27 December 1815
From: Laffite, Jean
To: Madison, James


                    
                        
                            President
                        
                        
                            Washington
                            27 December 1815.
                        
                    
                    Encoraged by the benevolent dispositions of your Excellency, I beg to be permitted to State a few facts which are not generally known in this part of the union, and in the mean time Sollicit the recommendation of your Excellency near the honnourable Secretary of the treasury of the U. S. whose decision could but be in my favour, if he only was well acquainted with my disinterested conduct during the last attempt of the Britanic fources on Louisiana. At the epoch that State was threatened of an invasion, I disregarded anny other consideration which did not tend to its Safety, and therefor retained my vessells at Barataria inspite of the representations of my officers who were for making Saile for Carthagena, as soon as they were informed that an expedition was preparing in New Orlean to Come agains us.
                    For my part I Conceived that nothing else but disconfidance in me Could induce the authorities of the State to proceed with So much Severity at a time that I had not only offered my Services, but likewise acquainting them with the progects of the ennemy and expecting instructions which were promised to me. I permited my officers and Crews to secure what was their own, ashureing them that if my property Should be Ceized I had not the least happrehension of the equity of the U. S. once they would be Convinced of the Cinserity of my Conduct.
                    My view in preventing the departure of my vessells was in order to retain about four hunderd Skillful artillers in the Country, which Could but be of the utmost importance for its defence. When the aforesaid expedition arrived I abandoned all I pocessed in its power, and retired with all my Crews in the marshes, a few miles above New Orleans, and invited the inhabitants of City and its environs to meet at Mr. Labranches where I acquainted them with the nature of the danger which was not far of. (as may be seen by the anexed document which is atested by some of the moast notorious of the inhabitants which were present). A few days after a proclamation of the Governor of the State permitted us to Joyne the army which was organising for the defence of the Country. My Conduct Since that period is notorious The Country is Safe & I Claim no merit for having like all the inhabitants of the State, co-operated in its wellfair In this my Conduct has bin dictated by the impulce of my proper Centiments: But I Claim the equity of the Government of the U. S. upon which I always relied for the

restitution of at least that portion of my property which will not deprive the treasury of the U. S. of anny of its own funs. For which benefit will lieve for ever grateful your Excellency’s very respectful and very humble & Obedeant Servant
                    
                        
                            Jn Laffite
                        
                    
                